Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 4, 9, 10, 21, 24, 25, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Evreinov (2016/0282970) in view of Ogata (2016/0062490).

With regard to claims 1, 21 and 26, Evreinov discloses a stylus (Figure 3A, #100) comprising: 

		an elastic insert positioned about the support member (Figure 3B, inner portion of #136 and [0043] “The dielectric elastomer material 136 acts as both the sensor/detector and actuator (second actuator)” wherein, the office finds, even though not specifically labeled, Evreinov’s element #136 discloses an inner edge and a thickness close to the inner edge and an outer edge along with a thickness close to the outer edge, wherein the office finds Evreinov’s #136 close to the inner edge is about the support member #110 and since Evreinov’s #136 is comprised of both an elastomer material and a sensor, the office finds Evreinov’s inner portion of #136 corresponds with the claimed elastic insert); 
		a flexible touch sensor positioned about the elastic insert (Figure 3B, outer portion of #136 and [0043] “The dielectric elastomer material 136 acts as both the sensor/detector and actuator (second actuator)” wherein, the office finds, even though not specifically labeled, Evreinov’s element #136 discloses an inner edge and a thickness close to the inner edge and an outer edge along with a thickness close to the outer edge, wherein the office finds Evreinov’s #136 close to the outer edge is about the elastic insert #136 inner edge and since Evreinov’s #136 is comprised of both an elastomer material and a sensor, the office finds Evreinov’s outer portion of #136 corresponds with the claimed flexible touch sensor); and 
		a housing extending about the flexible touch sensor (Figure 6A, #130, [0062] “FIGS. 6A to 6F illustrates exemplary configuration variations of the stylus covering 130” and [0063] “… the stylus covering 130 has a pattern of engraved texture with a specific 
		wherein the elastic insert is positioned, radially between the support member and the flexible touch, sensor and biases the flexible touch sensor radially outwardly against the housing ([0042] “As shown in FIG. 3B, in the preferred embodiment, the stylus covering 130 includes the tubular base 110, an external shell 130a provided around the base 110, and a dielectric elastomer material 136 filled within the space between the base 110 and the external shell 130a”). 
		The office finds no specific disclosure in Evreinov wherein the stylus housing is a continuous housing.  Ogata discloses the stylus housing (Abstract: “… a tubular pen-shaped chassis …) is a continuous housing ([0023] “… a tubular chassis that is formed into a pen shape and has an opening on one end in an axial center direction).
		The office finds combining Evreinov and Ogata would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Evreinov discloses a stylus, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Ogata also discloses a stylus, a "comparable" device, which has been improved by forming the stylus housing as a continuous housing.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Ogata's known technique of forming the stylus housing as a continuous housing in the same way in 

With regard to claim 2, Evreinov discloses 
		a controller (Figure 4, #164);
		a tip moveable with respect to the housing (Figure 3A, #104); and
		a force sensor configured to indicate to the controller when a force is applied to the tip (Figure 4, #182);
		wherein the touch sensor comprises multiple sensing elements distributed circumferentially and longitudinally within the housing (Figures 3A through 3D, #136), wherein each of the sensing elements is configured to indicate to the controller when a user is contacting a corresponding portion of die housing [0043].

With regard to claims 9, 24 and 29, Evreinov discloses the elastic insert comprises a foam body ([0042] “… in the preferred embodiment, the stylus covering 130 includes … a dielectric elastomer material 136 filled within the space between the base 110 and the external shell 130a” wherein the office considers Evreinov’s elastomer material as corresponding with the claimed foam body).  

With regard to claims 10, 25 and 30, Evreinov discloses the elastic insert comprises a pressure-sensitive adhesive bonding the touch sensor to the support 

With regard to claim 3, Evreinov discloses each of the sensing elements is connected to a controller ([0047] “The multipoint pressure detector 136a and the multipoint gripping-location detector 136b correspond to functions of the dielectric elastomer 136 as a sensor/detector, as shown in FIGS. 3B to 3D. Although FIG. 4 shows an example in which the multipoint pressure detector 136a and the multipoint gripping-location detector 136b are connected to the component 180, the multipoint pressure detector 136a and the multipoint gripping-location detector 136b may be directly connected to the main processor-based microcontroller 164”).  The office finds no specific disclosure in the combination of Evreinov and Ogata wherein the sensors are connected to the controller by multiple traces that extend in different directions along a substrate supporting the corresponding sensing element.  Since courts have found configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (MPEP §2144.04(IV)), and since the office finds the sensors being connected to the controller by multiple traces that extend in different directions along a substrate supporting the corresponding sensing element is a configuration choice, the office 

With regard to claim 4, Evreinov discloses a sensing layer comprising the sensing elements ([0043] “The dielectric elastomer material 136 acts as both the sensor/detector and actuator …”); a substrate layer on a side of the sensing layer (Figure 3A, #130a), the substrate layer comprising a substrate and multiple vias connecting to each of the sensing elements (Figure 3A, #140); and a routing layer on a side of the substrate layer (Figure 3A, #142).  The office finds no specific disclosure in the combination of Evreinov and Ogata wherein the routing layer is on a side of the substrate layer that is opposite the sensing layer.  Since courts have found configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (MPEP §2144.04(IV)), and since the office finds the routing layer being on a side of the substrate layer that is opposite the sensing layer is a configuration choice, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the routing layer being on a side of the substrate layer that is opposite the sensing layer. 


s 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Evreinov and Ogata in view of Kao (2017/0322645). 

With regard to claim 5, Evreinov discloses a second substrate layer on a side of the routing layer that is opposite the first substrate layer (Figure 3B, #102).  The office finds no specific disclosure in the combination of Evreinov and Ogata wherein a shield layer is electrically connected to ground.  Kao discloses a shield layer is electrically connected to ground ([0034] “It should be further noted that, although not shown in the circuit diagrams of FIG. 3A and FIG. 3B, the shield 15 of the stylus 100 may be coupled to the ground”). 
		The office finds combining Evreinov, Ogata and Kao would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Evreinov and Ogata discloses a stylus, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Kao also discloses a stylus, a "comparable" device, which has been improved by including a shield layer electrically connected to ground.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Kao's known technique of including a shield layer electrically connected to ground in the same way in the combination of Evreinov and Ogata.  The office finally finds that because the claimed invention is simply an arrangement of old 

With regard to claim 6, Evreinov discloses the sensing layer (Figure 3B #136); the substrate layer (Figure 3B, #110); and the routing layer configured to operatively connect the touch sensor to a. controller of fee stylus (Figure 3B, #142).

With regard to claim 7, the office finds no specific disclosure in the combination of Evreinov, Ogata and Kao wherein a connector region between the sensing region and the interface region, and the shield layer is a first shield layer, the connector region comprising: the sensing layer: the substrate layer; the routing layer; the second substrate layer; and the first shield layer electrically connected to ground.  Since courts have found, claims which read on the prior art except with regard to the position of the elements are unpatentable (Rearrangement of Parts MPEP §2144.04(VI)), and since the office considers arranging the sensing layer: the substrate layer; the routing layer; the second substrate layer; and the first shield layer electrically connected to ground in a connector region between the sensing region and the interface region is a rearrangement of parts, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include a connector region between the sensing region and the interface region, and the shield layer is a first shield layer, the connector region comprising: the sensing layer: the substrate layer; the routing layer; the second substrate layer; and the first shield layer electrically connected to ground. 
.


Claims 8, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Evreinov and Ogata in view of Black (2005/0180618). 

With regard to claims 8, 23 and 28, Evreinov discloses the support member is a cylinder (Figure 3B, #110); and the housing comprises inner and outer surfaces each having a curved portion (Figure 3B, #130a).  The office finds no specific disclosure in the combination of Evreinov and Ogata where the housing comprises a flat portion extending along a longitudinal length of the housing.  Black discloses the housing comprises a flat portion extending along a longitudinal length of the housing ([0102] “The cross-section of the stylus 15 is generally rectangular with rounded corners …”). 
		The office finds combining Evreinov, Ogata and Black would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the 


Response to Arguments
Applicant's arguments Evreinov fails to disclose the stylus housing is a continuous housing.  Applicant’s arguments have been fully considered and are persuasive, however, upon further search and consideration, new grounds of rejection are made (see the rejections above).


Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2697 to 2622.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2622.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7 AM to 6 PM Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARK W REGN/Primary Examiner, Art Unit 2622